Citation Nr: 0612171	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-08 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, claimed as being directly due to service.  

2.  Entitlement to service connection of a psychiatric 
disability, claimed as secondary to a service-connected 
lumbar spine disability.  

3.  Entitlement to an initial evaluation in excess of 60 
percent for a service-connected lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Marine Corps League




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

Procedural history

The veteran served on active duty from August 1973 to July 
1975.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

In August 2001, the veteran testified before the undersigned 
at a Travel Board hearing conducted at the RO. A transcript 
of the hearing has been associated with the veteran's VA 
claims folder.

In a November 2001 decision, the Board denied entitlement to 
service connection for a psychiatric disorder, claimed both 
on a direct basis and as secondary to herniated nucleus 
pulposus; as well as entitlement to service connection for a 
back disorder.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  By order dated August 13, 2002, the Court granted a 
joint motion for remand, vacated the Board's decision and 
remanded the case.  In August 2003, the Board remanded the 
case to the Agency of Original Jurisdiction (AOJ) for further 
development. 

In September 2005, the veteran's claim of entitlement to 
service connection of a psychiatric disorder on a direct 
basis was again denied and a Supplemental Statement of the 
Case (SSOC) was issued.  

Also in September 2005, the AOJ granted the veteran 
entitlement to service connection for a back disability; a 60 
percent disability rating was assigned.  Therefore, the 
matter of the veteran's claim of entitlement to service 
connection of a back condition has been resolved and is no 
longer before the Board.  

However, in March 2006, the veteran's representative 
submitted correspondence to the Board indicating that the 
veteran was seeking an increased disability rating for his 
service-connected back disability.    

The issues of entitlement to service connection for a 
psychiatric disability, claimed as secondary to the veteran's 
service-connected lumbar spine disability; and the veteran's 
claim of entitlement to an increased disability rating for 
the service-connected back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran was not treated for a psychiatric disability 
during service or for many years thereafter.  

2.  The competent and probative medical evidence of record 
does not indicate that the veteran has a current psychiatric 
disability which had its onset during service.  




CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for psychiatric 
disability, claimed as being directly due to service.

The veteran is seeking entitlement to service connection for 
a psychiatric disability.  He has contended that his 
psychiatric disability began in service.  

[The veteran has alternatively contended that the claimed 
psychiatric disability is due to a service-connected back 
disability.  That is a separate issue, and it will be 
addressed in the REMAND section below.]

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issue will then be analyzed and a 
decision rendered.

Initial matter - the Joint Motion

The procedural history of this case has been set out in the 
Introduction above. 
This case has been subject to a remand from the Court, based 
on a Joint Motion for Remand.  The Court's August 2002 Order 
remanded the case so that assistance as required by the 
Veterans Claims Assistance Act of 2000 (the VCAA) could be 
provided. VA's efforts to ensure compliance with those 
obligations will be discussed in greater detail below. The 
Joint Motion made no specific direction other than that VA 
provide the veteran with VCAA assistance, and no other 
reasons were stated for the remand in the Court's Order.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Board further observes, however, that this case has been 
remanded by the Court with no substantive comments as to the 
Board's previous decision on the merits of the claims; the 
Court's Order dealt exclusively with VCAA duty to assist.  
The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"];see also Fugere 
v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 
331 (Fed. Cir. 1992) ["[a]dvancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court"]. 

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's handling of the 
merits of this case, such would have surfaced in the prior 
Court Order so that any deficiencies could be corrected.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the June 2001 SSOC 
and the September 2005 SSOC.  Specifically, the SSOCs 
detailed the evidentiary requirements for service connection.  

Crucially, pursuant to the Joint Motion, the Court Order, and 
the Board's August 2003 remand, the AOJ informed the veteran 
of VA's duty to assist him in the development of his claims 
in  a letter dated September 17, 2004.   This letter advised 
the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in this letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  
 
Finally, the Board notes that the letter specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  The 
September 2004 letter notified him that "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim please send it to 
us"  These requests comply with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that 
the veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

A review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim in the February 1999 rating decision.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Board 
notes, however, that such a situation was a practical and 
legal impossibility, because the initial adjudication of the 
claim pre-dated the enactment of the VCAA.  The claim was 
readjudicated, and a SSOC was provided to the veteran in 
September 2005, following VCAA notice compliance action.  
Thus, any concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claim. Therefore, there is no prejudice to the veteran 
in proceeding to consider the claim on the merits.

Recently, in Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  The 
veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.   Element (2), existence of disability, is 
conceded. 

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to element (3), 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   
Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  
This includes obtaining the in-service treatment records 
referenced by the Joint Motion relied upon in the Court in 
its August 2002 Order vacating and remanding the Board's 
prior decision.  The veteran has identified no additional 
information or evidence that should be obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  A will be discussed in greater detail 
below, the medical evidence of record does not indicate any 
in-service incurrence of disease.  Therefore, a VA 
examination was not necessary for the appropriate development 
of this claim.  Cf.  Charles v. Principi, 16 Vet. App. 370 
(2002).  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran presented 
sworn testimony before the undersigned in August 2001.     

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Anaylsis

The veteran is seeking entitlement to service connection for 
a psychiatric disability.  To the extent that the veteran 
contends that this disability was caused by events in 
service, that is to say seeking direct service connection, 
those contentions are discussed immediately below.  [the 
veteran's contentions that he acquired a psychiatric disorder 
secondary to his service-connected lumbar spine disability 
will be discussed in the remand section below.]  In the 
interest of clarity, the Board will apply a Hickson analysis.  

Concerning element (1), current disability, the Board 
observes in passing that a VA treatment note in December 1998 
called into question whether the veteran in fact had a 
psychiatric disability and expressed suspicions of 
malingering.  For the purpose of this decision, the Board 
will accept at face value diagnoses of an acquired 
psychiatric disability found elsewhere in the recent 
treatment records.  
The Board will accordingly operate on the premise that the 
sought-after disability in fact exists. Cf. Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) [service connection 
may not be granted in the absence of a currently diagnosed 
disability].  

Turning to element (2), in-service incurrence or disease or 
injury, there is no evidence that the veteran had a 
psychiatric disability during service. The veteran 
specifically denied being treated for a psychiatric 
disability during service [hearing transcript, page 7]. His 
service medical records similarly do not indicate psychiatric 
diagnoses or treatment. While it is true that the veteran at 
one point during service complained of feeling "nervous" due 
to medications administered for his complaints of back pain, 
there is no indication that these complaints were ever 
perceived by medical personnel as constituting a psychiatric 
disorder.   The Board additionally notes that no history of 
psychiatric disorder was noted in the veteran's separation 
examination.  Accordingly, the veteran's service medical 
records do not provide a basis for a finding of in-service 
incurrence of disease.  

Also, there is also no evidence of psychosis within the one 
year presumptive period after service.  In fact, there are no 
complaints of psychiatric problems for over twenty years 
after the veteran left service.  When such complaints began, 
in 1998, moreover, they were attributed to family issues, 
specifically the break-up of his marriage and financial 
stresses caused by unemployment, not to the veteran's 
military service or any incident thereof.  

To the extent that the veteran may be contending that his 
current psychiatric disability began during military service, 
it is now well established that as a lay person without 
medical training, he is not competent to render opinions on 
medical matters such as diagnosis or etiology, calling for 
specialized medical knowledge. See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992)

Hickson element (2) has therefore not been met.  

Turning to element (3), medical nexus, because there is no 
competent medical evidence of in-service incurrence of 
disease, it logically follows that there cannot be competent 
medical evidence of a nexus between the current disability 
and service.  Indeed, no such evidence is of record.  As was 
alluded to above, the only competent medical evidence address 
the matter of the etiology of the veteran's psychiatric 
disability ascribed it to post-service causes.  A December 
1998 treatment note contains the opinion of the treating 
Ph.D. that the veteran was suffering from depression 
"secondary to failing marriage."  Therefore, to the extent 
that nexus evidence exists, it is against the veteran's 
claim.  Accordingly, element (3), medical nexus, is also not 
met, and the veteran's claim fails on that additional basis.  
 
In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability on a direct 
basis.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a psychiatric 
disability on a direct basis is denied.   

REMAND

The veteran is also seeking entitlement to service connection 
for a psychiatric disability s secondary to his recently 
service-connected lumbar spine disability.  
He also seeks entitlement to an increased disability rating 
for his service-connected back disability, which is currently 
evaluated as 60 percent disabling.  For the reasons set out 
immediately below, the Board has determined that a remand is 
in order.  

2.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to a service-connected 
lumbar spine disability.  

The August 2002 Joint Motion directed that the Board "take 
appropriate action to have the secondary service connection 
claim readjudicated."  In the Board's August 2003 remand, 
the Board directed the AOJ to review the record.  
Subsequently, in September 2005, the AOJ issued a SSOC which 
denied the veteran's claim of entitlement to service 
connection for the  psychiatric disability on a direct basis.  
The veteran's secondary service connection claim was not 
adjudicated.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary. The Court further held that where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Accordingly, this issue is referred to the AOJ 
for readjudication.  

Also, as noted in the Introduction, since the claim was last 
adjudicated service connection has been granted for the 
veteran's back disability.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).   

The evidence of record currently satisfies element (1), 
current disability; and element (2) service-connected 
disability.  Competent medical evidence concerning the 
relationship between the veteran's psychiatric disability and 
the back disability is not of record.    

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability, and in this case, service connected disability), 
but there was not of record competent medical evidence 
addressing the third requirement (a nexus between the 
disability and active service), VA errs in failing to obtain 
such a medical nexus opinion. The Board finds that a medical 
nexus opinion is necessary in order to make a decision on the 
claim.

3.  Entitlement to an initial evaluation in excess of 60 
percent for a service-connected lumbar spine disability.  

In September 2005, the AOJ granted the veteran entitlement to 
service connection of a lumbar spine disability.  A 60 
percent disability rating was assigned.  In March 2006, the 
veteran's representative filed correspondence indicating the 
veteran's disagreement with the assigned rating.  This 
correspondence amounts to a timely notice of disagreement 
(NOD).  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302 (2005). 

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The AOJ 
has not yet issued a statement of the case (SOC) as to the 
issue of entitlement to an increased rating for the veteran's 
service-connected lumbar spine disability.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the Court held that in 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to direct that a SOC 
be issued.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  

This issue must be remanded for proper VCAA notice, which 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should send the veteran a 
corrective VCAA notice which includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the increased rating claim, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  VBA must arrange for a medical nexus 
opinion. The reviewer should review the 
claims file and discuss whether any 
relationship exists between the service-
connected lumbar spine disability and the 
claimed psychiatric disorder.  In 
particular, the reviewer should render an 
opinion as to whether it is as least as 
likely as not that any psychiatric 
disability is related to the veteran's 
service-connected lumbar spine disability. 
If an examination is deemed to be 
necessary by the reviewer, such should be 
accomplished.  A report should be 
associated with the veteran's VA claims 
folder. 

3.  VBA should readjudicate the issue of 
entitlement to service connection of a 
psychiatric disability, claimed as 
secondary to a service-connected lumbar 
spine disability. If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and should be given reasonable 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate review.

4  VBA must issue a SOC pertaining to the 
issue of entitlement to an increased 
rating for the service-connected lumbar 
spine disability. The veteran and his 
representative should be provided with 
copies of the SOC and be advised of the 
time period in which to perfect an appeal.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


